ORR, Judge.
Defendant contends that the trial court erred in denying its motion for a directed verdict and in denying its motion for a judgment notwithstanding the verdict. We do not agree.
A motion by a defendant for a directed verdict under Rule 50(a) of the North Carolina Rules of Civil Procedure challenges the sufficiency of the evidence to go to the jury. Koonce v. May, 59 N.C. App. 633, 298 S.E. 2d 69 (1982).
On such a motion, plaintiffs evidence must be taken as true and considered in the light most favorable to the plaintiff, giving plaintiff the benefit of every reasonable inference to be drawn therefrom. . . . If, when so viewed, the evidence is such that reasonable minds could differ as to whether the *455plaintiff is entitled to recover, a directed verdict should not be granted and the case should go to the jury.
Id. at 634, 298 S.E. 2d at 71.
“A proprietor is charged with knowledge of an unsafe condition on his premises created by his own negligence, or the negligence of his employee acting within the scope of his employment, or of an unsafe condition of which his employee has notice.” Rives v. Great Atlantic & Pacific Tea Co., 68 N.C. App. 594, 596-97, 315 S.E. 2d 724, 726 (1984).
It is well established that the owner or proprietor of a business is not an insurer of the safety of his customers, however, the proprietor has the duty to exercise ordinary care to keep the aisles and passageways of his store, where customers are expected to go, in a reasonably safe condition so as not to expose customers unnecessarily to danger, and to give warning of hidden dangers and unsafe conditions of which he knows or, in the exercise of reasonable supervision and inspection, should know.
Id. at 596, 315 S.E. 2d at 726.
“Direct evidence of negligence is not required. It may be inferred from facts and attendant circumstances, and if the facts proved establish the more reasonable probability that the defendant was guilty of actionable negligence, the case cannot be withdrawn from the jury, . . . .” Whitson v. Frances, 240 N.C. 733, 737, 83 S.E. 2d 879, 881 (1954).
In the case sub judice circumstantial evidence exists from which a jury could find that defendant failed to clean up the aisle in a proper manner after actual or constructive notice of the broken bottle’s existence. The bottle cap was missing; some portion of the glass was missing; and the remaining portion of the glass was in a neat pile up under the kickboard, all of which indicates a hurried clean-up.
We believe the jury could reasonably infer from the evidence that defendant was negligent in failing to maintain the aisles of the store in a reasonably safe condition. Therefore, the trial court *456did not err in denying defendant’s motion for a directed verdict or his motion for judgment notwithstanding the verdict.
No error.
Judges Arnold and Phillips concur.